Name: 90/457/EEC: Commission Decision of 2 August 1990 amending Decision 90/17/EEC adopting the 1990 plan allocating to the Member States resources to be charged to the 1990 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-08-28

 Avis juridique important|31990D045790/457/EEC: Commission Decision of 2 August 1990 amending Decision 90/17/EEC adopting the 1990 plan allocating to the Member States resources to be charged to the 1990 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community Official Journal L 233 , 28/08/1990 P. 0024 - 0025*****COMMISSION DECISION of 2 August 1990 amending Decision 90/17/EEC adopting the 1990 plan allocating to the Member States resources to be charged to the 1990 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (90/457/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), Having regard to Council Regulation (EEC) No 3744/87 of 14 December 1987 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (2), as last amended by Regulation (EEC) No 2736/89 (3), and in particular Article 4 paragraph 2 thereof, Whereas in order to implement the scheme for the supply of such food to the most deprived section of the population, to be financed from resources available in the 1990 budget year, Commission Decision 90/17/EEC (4) allocated resources to the Member States; whereas for one Member State the allocation exceeds the amount the relevant authorities now consider to be necessary but in certain other Member States the allocation falls short of needs; Whereas in order to optimize the impact of the scheme the Commission considers it necessary to amend the Decision taken for the allocation of resources to be charged to the 1990 budget, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 90/17/EEC is hereby amended as follows: (a) Article 2 is replaced by the following: 'Article 2 Subject to a limit of ECU 0, the following quantities of produce may be withdrawn from intervention for distribution in Germany: - 0 tonnes of butter.' (b) Article 3 is replaced by the following: 'Article 3 Subject to a limit of ECU 25 269 000, the following quantities of produce may be withdrawn from intervention for distribution in Italy: - 9 000 tonnes of durum wheat, - 6 900 tonnes of soft wheat, - 1 000 tonnes of butter, - 6 660 tonnes of beef, - 1 000 tonnes of olive oil.' (c) Article 4 is replaced by the following: 'Article 4 Subject to a limit of ECU 35 654 000, the following quantities of produce may be withdrawn from intervention for distribution in Spain: - 20 350 tonnes of soft wheat, - 4 600 tonnes of durum wheat, - 3 475 tonnes of butter, - 3 450 tonnes of beef, - 4 900 tonnes of olive oil.' (d) Article 5 is replaced by the following: 'Article 5 Subject to a limit of ECU 12 975 500, the following quantities of produce may be withdrawn from intervention for distribution in Greece: - 3 200 tonnes of beef.' (e) Article 6 is replaced by the following: 'Article 6 Subject to a limit of ECU 4 316 000, the following quantities of produce may be withdrawn from intervention for distribution in Ireland: - 50 tonnes of butter, - 1 600 tonnes of beef.' (f) Article 9 is replaced by the following: 'Article 9 Subject to a limit of ECU 9 573 500, the following quantities of produce may be withdrawn from intervention for distribution in Portugal: - 1 040 tonnes of soft wheat, - 760 tonnes of durum wheat, - 525 tonnes of butter, - 1 775 tonnes of beef, - 725 tonnes of olive oil.' (g) Article 11 is replaced by the following: 'Article 11 1. Subject to a limit of ECU 2 498 000, the following quantities of produce may be withdrawn from intervention for distribution in Belgium: - 2 500 tonnes of soft wheat, - 750 tonnes of beef. 2. The quantities and the resources already allocated for 1990 to Belgium by Commission Decision 89/521/EEC (1) are included in this Article. (1) OJ No L 270, 19. 9. 1989, p. 15.' (h) Article 12 is replaced by the following: 'Article 12 1. Subject to a limit of ECU 28 729 000, the following quantities of produce may be withdrawn from intervention for distribution in France: - 4 715 tonnes of soft wheat, - 8 900 tonnes of durum wheat, - 3 000 tonnes of butter, - 4 350 tonnes of beef. 2. The quantities and the resources already allocated for 1990 to France by Commission Decision 89/562/EEC (2) are included in this Article. (2) OJ No L 305, 21. 10. 1989, p. 34.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 352, 15. 12. 1987, p. 1. (2) OJ No L 352, 15. 12. 1987, p. 33. (3) OJ No L 263, 9. 9. 1989, p. 19. (4) OJ No L 10, 12. 1. 1990, p. 53.